UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1888


DOUGLAS C. CHARNOCK, JR.,

                        Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; CIRCUIT COURT JUDGE FREDERICK B.
LOWE,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00229-RAJ-LRL)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas C. Charnock, Jr., Appellant Pro Se. Nicholas Foris
Simopoulos, Farnaz Farkish Thompson, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas C. Charnock, Jr., appeals the district court’s

order denying his motion for injunctive relief and dismissing

his   complaint.         We   have      reviewed   the   record   and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Charnock v. Virginia, No. 2:14-cv-00229-

RAJ-LRL   (E.D.    Va.    July    29,    2014).    We    also   deny    Charnock’s

motion to expedite as moot.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                           2